           Case 1:20-cv-06911-VEC Document 33 Filed 10/09/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 10/09/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 PAPPAS HARRIS CAPITAL, LLC,                                    :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 20-CV-6911 (VEC)
                                                                :
 BREGAL PARTNERS, L.P. d/b/a BREGAL                             :     ORDER
 PARTNERS and BREGAL INVESTMENTS,                               :
 INC., PAUL MCGILL, AQUA TERRA US                               :
 HOLDING LLC, and SCOTT PEREKLIS,                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 9, 2020, the parties appeared before this Court for a conference;

       IT IS HEREBY ORDERED that for the purpose of assessing subject matter jurisdiction,

Counsel for Plaintiff must file a sworn affidavit indicating all of the members of Pappas Harris

Capital, LLC and their respective citizenships by no later than Friday, October 16, 2020. To

the extent that any of the Plaintiff’s members are themselves entities, their respective members

and citizenships must also be included.

       IT IS FURTHER ORDERED that Defendants must file any Motions to Dismiss by no

later than Friday, November 6, 2020, Dkt. 23. Plaintiff must respond or file an Amended

Complaint by no later than Friday, January 8, 2021. Defendants’ replies in support of its

Motions to Dismiss is due no later than Friday, February 19, 2021. If Plaintiff amends the

Complaint rather than responding to the Motions to Dismiss, the Motions will be dismissed as

moot and the regular time lines for answering or moving to dismiss will control unless the parties

agree to an alternative schedule.
            Case 1:20-cv-06911-VEC Document 33 Filed 10/09/20 Page 2 of 2




        IT IS FURTHER ORDERED that all discovery in this case is stayed. The Court

encourages the parties to meet and confer about the use of discovery from the Texas state court

action, including with respect to amending any protective orders in that matter. The parties are

welcome to bring any disputes to this Court in the event that they are unable to resolve their

differences. The Court reminds the parties that such disputes should be brought in accordance

with Rule 3B of this Court’s Individual Practices in Civil Cases.

        IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge, they may submit a joint letter requesting a

referral.



SO ORDERED.
                                                          ________________________
Date: October 9, 2020                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 2
